Citation Nr: 1018507	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-14 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include residuals of cold injuries.

2.  Entitlement to service connection for a bilateral hand 
disability, to include residuals of cold injuries.

3.  Entitlement to service connection for a right wrist 
disability.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent urinary tract infections (UTIs).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1997 to August 
1997 and from April 1968 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In November 2007, the RO granted service connection and a 
noncompensable rating for recurrent urinary tract infections 
(UTI) (claimed as female problems).  In March 2009, the RO 
granted an increased initial rating of 10 percent for 
recurrent UTI and granted separate service connection and a 
30 percent rating for chronic yeast infections and 
nonspecific vaginitis, effective the date of receipt of the 
original claim for service connection.   

The Veteran was scheduled for a hearing before the Board in 
Washington, D.C. in February 2010.  She failed to report for 
the scheduled hearing without explanation and has not 
requested that the hearing be rescheduled.  Therefore, her 
request for a Board hearing is deemed to be withdrawn. 
38 C.F.R. § 20.704 (2009).  


FINDINGS OF FACT

1.  No disability of either foot has been present during the 
pendency of this claim.

2.  No disability of either hand has been present during the 
pendency of this claim.

3.  A right wrist disability has not been present during the 
pendency of this claim.

4.  Recurrent UTIs do not require more than intermittent 
management for control.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2.  A bilateral hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  A right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for recurrent UTI have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.115a, 4.115b, 
Diagnostic Code 7516.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in 
February 2005 and January 2005 advising her of what the 
evidence must show in order to establish entitlement to 
service connection and of the respective duties of VA and the 
claimant in obtaining evidence.  In a May 2006 letter, the 
Veteran was provided notice with respect to the disability 
rating and effective date elements of her claims.   

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Following adequate notice in May 2006, the RO 
readjudicated the claims.  There is no indication that the 
ultimate decision on the merits of any of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claims.  The Veteran's service 
treatment records (STRs) have been associated with the claims 
file.  Treatment records from the VA Medical Center have been 
obtained.  Private medical records are on file.  The Veteran 
has also been afforded appropriate VA examinations.  Neither 
the Veteran nor her representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.

The Board is satisfied that any procedural errors in the RO's 
development and consideration of the claims were not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to an Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that there is no Diagnostic Code specifically 
applicable to evaluating recurrent UTIs.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  A 
review of the record shows that the Veteran's recurrent UTIs 
have been evaluated analogous to Diagnostic Code 7516 for 
fistulas of the bladder.  38 C.F.R. § 4.115b.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decision maker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction below do not cover all symptoms resulting from 
genitourinary diseases, specific diagnostic codes may include 
a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a. 

Under Diagnostic Code 7516, the Veteran's disability is rated 
as a voiding dysfunction or urinary tract infection, 
whichever is predominant.  Postoperative, suprapubic 
cystotomy is assigned a 100 percent evaluation.  38 C.F.R. 
§ 4.115b.

Under the criteria used to evaluate for urinary tract 
infections, a 10 percent evaluation is warranted when there 
is evidence of long-term drug therapy, 1-2 hospitalizations 
per year, and/or requiring intermittent intensive management.  
A 30 percent evaluation is warranted when there is evidence 
of recurrent symptomatic infection requiring drainage, 
frequent hospitalization (greater than 2 times per year), 
and/or requiring continuous intensive management.  38 C.F.R. 
§ 4.115a.

When evaluating based on voiding dysfunction, a particular 
condition is evaluated based on urine leakage, frequency, or 
obstructed voiding.  When there is continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence: requiring the wearing of absorbent 
materials which must be changed less than 2 times per day, a 
20 percent evaluation is warranted; requiring the wearing of 
absorbent materials that must be changed 2-4 times per day, a 
40 percent evaluation is warranted; and a 60 percent 
evaluation may be assigned when the use of an appliance or 
the wearing of absorbent material that must be changed more 
than 4 times a day is required.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.
 
Analysis

Entitlement to Service Connection for Bilateral Foot and Hand 
Disabilities

A review of the Veteran's STRs shows that at her September 
1996 Army Reserve enlistment examination both the Veteran's 
upper and lower extremities were found to be clinically 
normal upon examination.  There was no indication that the 
Veteran had ever experienced a bilateral foot or hand 
disability prior to her active service.  There are notations 
in the STRs which indicate that the Veteran sustained cold 
injuries of both feet and both hands while serving on guard 
duty in Germany in 1998.  There is no actual medical record 
documenting this event or any immediate treatment, but 
subsequent records refer to treatment for cold injuries 
sustained at that time.  Additionally, in May 1999 the 
Veteran's left foot was evaluated as a possible cause of left 
leg pain.  There was no diagnosis of a left foot disability 
provided at that time, and there was no active left foot 
pathology reported by the examiner.  In January 2000 the 
Veteran was again seen for foot pain; however, X-rays were 
negative, and examiners made no diagnosis of a left foot 
disability.  In October 2000 the Veteran sought treatment for 
a growth on the side of her left foot, and examiners 
prescribed orthotics.  There is no record that the Veteran 
received further treatment for the left foot growth while in 
active service.  

From January 2003 to December 2004, the Veteran was seen 
several times for follow-up on the residuals of the cold 
injury of both hands and feet in 1998.  At that time the 
Veteran complained of tingling and numbness in both her hands 
and her feet and sensitivity to cold.  The STRs show that the 
Veteran was placed on a permanent profile to avoid cold 
exposure as a result of these symptoms.  Additionally, in 
December 2003 the Veteran received treatment for a friction 
blister on her right foot.  However, there is no further 
evidence of a chronic disorder.

With regard to treatment for a bilateral hand disability, 
other than the complaints of numbness and tingling as a 
result of the cold injury sustained in 1998, the Veteran was 
seen once in June 1999 for a lump on her right palm.  At that 
time the examiner noted that it was probably a ganglion cyst 
and that the cyst did not have an adverse effect on the 
Veteran's ability to use her right hand in any way.      

There is no record of a separation examination in the 
Veteran's STRs; however, the Veteran was afforded a complete 
VA general medical examination in March 2005, two months 
following her separation from active service.  At the time of 
her VA examination the Veteran reported that since her cold 
injury in Germany she had experienced tingling in her hands 
and feet when exposed to cold weather.  

Upon physical examination, the Veteran's extremities were 
noted to be clinically normal.  Examination of the feet 
revealed no abnormal weight bearing.  There was no painful 
motion, edema, disturbed circulation, weakness, or atrophy of 
the musculature in the feet or toes.  Palpation of the 
plantar surfaces of the feet revealed no tenderness, 
bilaterally.  Examination of the Achilles tendon revealed 
good alignment.  The Veteran did not have pain or tenderness 
to palpation of the metatarsal heads or upon dorsiflexion.  
It was also noted that the Veteran did not have limited 
function for standing or walking.

Upon physical examination of the hands, the Veteran was able 
to tie her shoelaces, fasten buttons, and pick up a piece of 
paper and tear it without difficulty.  The tips of her 
fingers could approximate the transverse crease of the palms 
for all fingers, bilaterally.  Range of motion of all her 
fingers was found to be normal and without pain.  However, 
she was found to have some limitation of motion of the thumb 
joints.  

Upon neurological examination of the upper extremities; motor 
function was normal, sensory function was normal, reflexes of 
the right bicep and triceps were 2+, and reflexes of the left 
bicep and triceps were 2+.  Upon neurological examination of 
the lower extremities; motor function was normal, sensory 
function was normal, reflexes of the right knee and ankle 
were 2+, and reflexes of the left knee and ankle were 2+.

X-rays taken of the hands and the feet at her examination 
revealed that there was no evidence of fracture or other 
abnormality in either hand or either foot.

The examiner reported that there was no diagnosis of a 
bilateral foot disability, as there was no active pathology 
to render a diagnosis.  The examiner also reported that there 
was no diagnosis of a bilateral hand disability, as there was 
no active pathology to render a diagnosis.

VA received medical records from the Veteran's various 
private physicians.  A review of these records is negative 
for evidence of any hand or foot disorder.  

While the Veteran is competent to state that she first 
noticed symptoms of a foot and hand disability during active 
service, the Board notes that evidence that a condition or 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the present case, the Veteran has shown that she did 
receive some treatment in service for various foot and hand 
problems.  However, there is no medical evidence that she has 
had any bilateral foot or bilateral hand disability during 
the pendency of this claim.  Additionally, no foot or hand 
diagnosis was rendered on the VA examination, and the Veteran 
has not identified any foot or hand problems that she has 
experienced during the pendency of these claims.  As a 
result, it appears that the various foot and hand problems 
the Veteran experienced in service were acute and transitory 
and resolved without residual disability.  

The Board considered the Veteran's lay evidence of foot and 
hand symptoms since a cold weather injury in 1998.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing the symptoms at the time support at 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this 
case, the Veteran is competent to report her observed 
symptoms and continuity of symptoms since service.  However, 
the diagnosis of a chronic musculoskeletal disorder requires 
medical expertise and supporting pathology that is not shown 
in the record.  

As there is no evidence that the Veteran has had a foot or 
hand disability during the pendency of this claim, the Board 
finds that the preponderance of the evidence is against the 
claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Accordingly, entitlement to service connection for a 
bilateral foot or a bilateral hand disability is not 
warranted.  

Entitlement to Service Connection for a Right Wrist 
Disability

A review of the Veteran's STRs shows that the Veteran sought 
treatment for right wrist pain several times from January 
2002 to April 2002.  She reported substantial pain in her 
right wrist and examiners noted tenderness upon palpation.  
She was diagnosed with DeQuervains disease of the right 
wrist, which is essentially tenosynovitis.  The Veteran was 
seen again in May 2004 for right wrist pain, which the 
examiner thought to be arthralgia.  There were no other 
instances of right wrist pain or treatment for right wrist 
pain during the Veteran's active service.  

Again, there is no separation examination of record.  
However, the Veteran's right wrist was thoroughly examined at 
her March 2005 VA general medical examination.  At that time 
the Veteran reported that she began to experience right wrist 
pain approximately four years earlier.  She reported that 
there had been a ganglion cyst on her right wrist at that 
time.  However, as noted above, the only ganglion cyst of 
record in the Veteran's STRs was one located on her right 
palm.  Regardless, the Veteran reported to the VA examiner 
that she had not experienced a flare-up of right wrist pain 
for several months.

Upon physical examination, the examiner noted her right wrist 
was within normal limits.  X-rays revealed no acute fracture 
or dislocation.  The examiner reported there was no diagnosis 
of a right wrist disability as the disorder was resolved and 
no ganglion cyst was present.  

Additionally, as discussed above, VA has received medical 
records from the Veteran's various private physicians.  A 
review of these records is negative for treatment for a right 
wrist disability.  

The Board notes that the Veteran is competent to report that 
she began to experience a right wrist problem while in active 
service.  However, the fact that an injury or condition 
occurred in service alone is not enough, there must be 
medical evidence of a current disability.  In the present 
case there is no evidence that the Veteran has been diagnosed 
with a current right wrist disability at any time during the 
pendency of the claim.  As a result, the Board concludes that 
the right wrist problems that the Veteran experienced in 
service were acute and transitory and had fully resolved 
prior to her separation from active service.  

As there is no evidence that the Veteran has had a right 
wrist disability during the pendency of this claim, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, entitlement to service connection for a 
right wrist disability is not warranted.

Evaluation of Recurrent UTIs

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

At the outset, the Board notes that the Veteran's original 
claim for recurrent UTIs was categorized as a claim of 
entitlement to service connection for "female problems."  
The originating agency has since separated that claim into 
several different claims, one of which was entitlement to 
service connection for recurrent UTIs.   

In March 2005 the Veteran was afforded a VA general medical 
examination.  At that time she was examined for "unspecified 
female problems."  The Veteran reported that she had chronic 
yeast infections and that her menstrual cycle was abnormal.  
She reported that she did not experience any incontinence.  A 
physical examination was deferred at that time, and the 
examiner was not able to provide a diagnosis of any specific 
disability.

In her November 2005 notice of disagreement, the Veteran 
reported that the "unspecified female problems" consisted 
of frequent yeast infections, bacterial vaginitis, a 
menstrual condition, and recurrent UTIs.  

In January 2006 the Veteran received another VA examination.  
The Veteran reported that she had begun to experience a 
burning sensation while urinating in 2004.  She reported that 
she had been prescribed Cipro for treatment in the past.  She 
also reported that at times her urinary stream is hesitant, 
but denied experiencing incontinence and denied any past 
urinary surgery.  A urinalysis was performed that day and it 
revealed 3+ blood and 1+ protein in the Veteran's urine.  The 
examiner diagnosed the Veteran with recurrent UTIs which were 
confirmed by the abnormal urinalysis results and manifested 
by burning urination.  

Of record is an October 2008 letter from one of the Veteran's 
private physicians.  In her letter, the physician noted that 
the Veteran has been her patient since 2005 and that most of 
the Veteran's visits were for genitourinary symptoms such as 
dark urine, burning sensations, discharge, odor, and blood in 
the urine.  The physician noted that the described symptoms 
occurred on a monthly basis, that the Veteran had received 
treatment at least four times a year for the past three 
years, and that she took Diflucan on a weekly basis for 
chronic suppression therapy.

In April 2009, the Veteran received another VA examination.  
At that time the Veteran reported that she urinated twice 
daily and once during the night.  She denied problems 
starting urination and denied urinary incontinence.  The 
Veteran reported frequent UTIs; but denied weakness, fatigue, 
loss of appetite, weight loss, limitation of exertion, renal 
colic, and bladder stones with pain.  The Veteran reported 
that the symptoms of hematuria, dysuria, and frequency of 
urination occurred almost monthly and required antibiotic 
therapy.  The Veteran reported that she had not required any 
medical procedures for her genitourinary problem, that there 
had been no hospitalizations for this problem in the last 12 
months, and that she was not on dialysis regularly.  The 
Veteran also reported that she was unable to work when she 
had a UTI due to the dysuria and frequency of urination for 
some days.  

Upon physical examination, there was no kidney or urinary 
tract fistula.  Urinalysis showed a presence of red blood 
cells.  However, the urine was absent protein, sugar, hyaline 
casts, and granular casts.  There were findings of amorphous 
crystals in the urine.  The examiner diagnosed recurrent UTIs 
due to a history of dysuria, urinary frequency, and 
hematuria.  The examiner also reported that the Veteran's 
recurrent UTIs effected her usual occupation as they limited 
her functional ability during episodes of UTIs.  The examiner 
also recommended that the Veteran follow-up with her primary 
care provider to check into the possible use of prophylactic 
antibiotics for suppression therapy.

The Board notes that a review of the record reveals that the 
agency of original jurisdiction evaluated the Veteran's 
condition based on her UTIs rather than voiding dysfunction.  

The Board finds that the Veteran is not entitled to a 
disability rating in excess of 10 percent for recurrent UTIs.  
In this regard, the Board notes that the Veteran has never 
been hospitalized for this condition, that she does not 
require continuous intensive management; and that her 
recurrent infections do not require drainage.  

The Board has considered whether the Veteran would be 
entitled to a higher disability evaluation if her condition 
was evaluated based on voiding dysfunction, rather than the 
UTI.  However, there is no evidence that the Veteran requires 
the use of absorbent materials.  Therefore, an evaluation 
based recurrent UTI more appropriate and favorable to the 
Veteran.  38 C.F.R. § 4.115a. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for her disabilities.  In 
sum, there are no demonstrated symptoms or impairment 
suggesting that the average industrial impairment from her 
disabilities would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to service connection for a bilateral feet 
disability, to include residuals of cold injuries, is denied.

Entitlement to service connection for a bilateral hand 
disability, to include residuals of cold injuries, is denied.

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for recurrent UTIs is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


